DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is responsive to Application # 16/785904 with a Response After Final Action filed on 12/30/2021.  Claims 1-10 are subject to review.

Status of Claims
The status of the claims is as follows:  	
Claims 1-10 are not amended;

Response to Arguments
Applicant’s Argument:  In the remarks, at page 5-7, the Applicant argues in substance that: 
(A) “each reflector automatically returns a test reply to the actuator. It does not check whether the test packet is destined for itself, there is no destination node for the test packet, it is destined for each reflector until the reflector is the last in the path. Having a reply from each reflector provides additional information to the actuator in helping to identify failures by sectionalizing the path”

Examiner’s Response: 

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. Examiner appreciates applicant’s representative’s explanation but Baillargeon has explicitly stated a Two-Way Active Measurement Protocol (TWAMP) test that can be used to exchange test packets between two hosts or endpoints. 
 Baillargeon stated very explicitly that a two-way connectivity test can be initiated between a test traffic controller, located in the core network, and a specific subscriber device to determine if the end-to-end bearer or connection to the subscriber has been properly initialized and if the intermediate nodes are properly forwarding the user data traffic on the appropriate tunnels. the test traffic transmitted over the subscriber bearer or directly over the IP network, destined to the subscriber address, is only processed by the subscriber connection endpoints. The endpoint is typically a subscriber device. 
An example from Baillargeon: (Paragraph 0010, 0055 test packet requests received by the node from another node, one or more enhanced encapulator components configured to encapsulate test packet requests for transmission from the node toward another node and a proxy test packet responder configured to generate a test packet reply for each test packet request which is addressed to the subscriber connection and identified for interception by the node…. …..a top-down approach for locating failures or performance bottlenecks including connectivity check, packet delay, loss and throughput by testing the different segments between the core network (or subscriber network) and the different intermediate nodes along the end-to-end subscriber connection..) .

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468